DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 21-23 are new.
Claims 1-23 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 07/18/2022.
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/19/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/18/2019 as modified by the amendment filed on 07/18/2022.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-23 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A method for adaptively generating a virtual reality experience, the method comprising: storing, by a media server to an asset database, a plurality of digital assets and scores for each of the plurality of digital assets associated with a particular cohort of users, wherein the scores represent a predicted change in numerical mood responses occurring in the particular cohort of users in virtual reality experiences; obtaining, by the media server, user profile data associated with a target user of a media processing device; identifying, by the media server, that the target user is a member of the particular cohort in response to the target user having similar user data to a group of other users associated with the particular cohort; selecting, by the media server, a subset of the plurality of digital assets for inclusion in a virtual reality experience displayed at the media processing device based at least in part on the scores; generating, by the media server, a virtual reality experience that includes the selected subset of the plurality of digital assets for display at the media processing device; obtaining, by the media server, response data from the target user via the media processing device associated with the virtual reality experience, the response data indicative of a change in mood of the target user; and updating, by the media server, the scores for the subset of the plurality of digital assets and the user profile data based on the response data.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Shuster et al. 2016/0035132, Barnett et al. 2018/0300917, Kuhl et al. 2018/0050170, Seigneurbieux 2019/0012822, Von Cavallar et al. 2018/0060891, Berg et al. 2013/0211277, Blattner 2011/0148916) teach the features as disclosed in Non-final Rejection (04/18/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
storing, by a media server to an asset database, a plurality of digital assets and scores for each of the plurality of digital assets associated with a particular cohort of users, wherein the scores represent a predicted change in numerical mood responses occurring in the particular cohort of users in virtual reality experiences; …; identifying, by the media server, that the target user is a member of the particular cohort in response to the target user having similar user data to a group of other users associated with the particular cohort; selecting, by the media server, a subset of the plurality of digital assets for inclusion in a virtual reality experience displayed at the media processing device based at least in part on the scores; generating, by the media server, a virtual reality experience that includes the selected subset of the plurality of digital assets for display at the media processing device; obtaining, by the media server, response data from the target user via the media processing device associated with the virtual reality experience, the response data indicative of a change in mood of the target user; and updating, by the media server, the scores for the subset of the plurality of digital assets and the user profile data based on the response data.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 07/18/2022, pgs. 11-12), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Prior-art
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seigneurbieux 2019/0012822 [0021 – virtual reality asset]
Von Cavallar et al. 2018/0060891 Abstract - A reality augmenting computer-implemented method, system, and computer program product, includes detecting a consumer and at least one of a product and a location, determining a current sensory state of the consumer, calculating a desired sensory state to achieve a target mood based on a correlation between the target mood and a user model, and executing an action according to the desired sensory state by a wearable to change the current sensory state of the consumer to the target mood.
Berg et al. 2013/0211277 Abstract - The present invention is directed toward a system and method utilizing a biofeedback mediated color, sound, and aroma therapy. The visual, auditory, and aromatic stimulation is intended to alleviate stress and/or anxiety by relaxing and stimulating the brain, thereby correcting any neurophysical imbalances. Reduction in the levels of stress and/or anxiety is achieved through the use of the auditory, visual, and aromatic sequences which are individually specific and systematic. The system and method is preferably provided in multiple sessions with each session providing both a mechanism for providing treatment as well as assessment which is used to form the basis for future treatments.
Blattner 2011/0148916 Abstract - Techniques are described for enabling the selection of wallpaper to modify the mood projected by an avatar. The mood projected by an avatar may be modified, for example, by modifying behaviors and/or appearance of the avatar to characterize a mood to be projected. The mood projected by an avatar also may be modified based on user action, such as user input of a mood to be projected by the avatar.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682



Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Shuster et al. 2016/0035132; in view of Barnett et al.  2018/0300917.
Regarding Claim 1. Shuster et al. 2016/0035132 teaches A method for adaptively generating a virtual reality experience (Shuster et al. 2016/0035132, aka: Empire [Fig. 1; 0005 – method][0010 - method for creation and modification of augmented reality objects based on biometric feedback][0215 - creating an augmented reality experience]), the method comprising: storing, to an asset database, a plurality of digital assets and scores for each of the plurality of digital assets associated with a particular cohort of users (Shuster et al. 2016/0035132, aka: Empire [Figs. 8 and 11][0057 - initiating storage of a set of initial data in a data store. The first set of object data comprises the set of initial data] [0087 - Augmented reality objects based on biometric feedback may be implemented in a variety of augmented reality spaces, including entertainment, business, and personal uses. The disclosed aspects allow for almost constantly updated object data, texture data, object interaction data, and texture interaction data that matches any number of objects, whether known, unknown, or arbitrary. Such updates may occur until positive responses are received for nearly all renderings on the one or more outputs. Such updates may also be made using different metrics for different cultural groups or other groups][0098 - scoring element]); obtaining user profile data associated with a target user (Shuster et al. 2016/0035132, aka: Empire [0123 - user's demographic and/or physiological data interpreted as profile data] According to some aspects, user responses may have more than one mode (e.g., bimodal, trimodal, and so on). The system may utilize demographic and/or physiological data about the user(s) in order to determine if there is a correlation between expectations and such data, and if there is a correlation, the system may determine which of the plurality of modes to utilize in the future, based on the user's demographic and/or physiological data.); identifying that the target user is a member of the particular cohort in response to the target user having similar user data to a group of other users associated with the particular cohort (Shuster et al. 2016/0035132, aka: Empire [0087 - Such updates may also be made using different metrics for different cultural groups or other groups][0147 - people in identifiable groups (e.g., age, gender, religious, cultural background, and so on] [0103 - similarity of responses across multiple users] Further, an adjustment manager 210 may be configured to modify at least a portion of the set of information based on the response and create at least a second representation of the at least one virtual object. The object(s) chosen for modification might be based on similarity of responses across multiple users, temporal proximity of object interaction to biometric response, or other factors. For example, a person might touch two objects nearly simultaneously. Thus, the determination of which object the user is reacting to might be based on responses from others that interacted with each object separately. Such distinct interactions and associated responses may provide additional data that helps determine which object is the object of concern in the instance where a choice between two or more objects is to be made. [0127 - clustering people together based on similarities] Further, another characteristic may relate to the amount, type, and quality of the biometric measurement data available. For example, if one user has a full setup and a second user has only a webcam, more weight might be assigned to the response from the first user (e.g., the user with the more data). Further, an “apples to apples” comparison might be achieved by clustering people together based on similarities of the measurement equipment.); selecting a subset of the plurality of digital assets for inclusion in a virtual reality experience based at least in part on the scores; generating a virtual reality experience that includes the selected subset of the plurality of digital assets (Shuster et al. 2016/0035132, aka: Empire [0120 - An output component may be configured to convey the at least one representation of the virtual object (or more than one virtual object) to one or more participants][Figs. 1, 3-11]); obtaining response data from the target user associated with the virtual reality experience indicative of a change in mood of the target user (Shuster et al. 2016/0035132, aka: Empire [0043 - Biometric feedback may further be utilized to drive, modify, and/or otherwise influence or create a storyline or set of events within a virtual environment, based on the likelihood that the user is in a certain state of mind or has responded positively to stimuli][0075 - Based on feedback data, a combination of appearance data that provides the greatest indication of arousal in the user (e.g., pupils dilate, heart rate increases, and so on) may be determined][0159 - a change in heart rate may be more probative of a stress response than a change in breathing rate, both of which are more probative than tensing of the hand muscles][0167 - receive at least one of biometric response data or sensory response data][Figs. 1, 6-10]); and updating the scores for the subset of the plurality of digital assets and the user profile data based on the response data (Shuster et al. 2016/0035132, aka: Empire [0087 - Augmented reality objects based on biometric feedback may be implemented in a variety of augmented reality spaces, including entertainment, business, and personal uses. The disclosed aspects allow for almost constantly updated object data, texture data, object interaction data, and texture interaction data that matches any number of objects, whether known, unknown, or arbitrary. Such updates may occur until positive responses are received for nearly all renderings on the one or more outputs. Such updates may also be made using different metrics for different cultural groups or other groups][0098 - scoring element][Figs. 8, 11]).
Shuster et al. 2016/0035132 may not expressly disclose the following, however, Barnett et al.  2018/0300917 teaches obtaining user profile data associated with a target user (Barnett et al.  2018/0300917, aka: Facebook [0172-0173 - one or more user - profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location][Fig. 12]); selecting a subset of the plurality of digital assets for inclusion in a virtual reality experience based at least in part on the scores (Barnett et al.  2018/0300917, aka: Facebook [0121 - identifying a subset of the set of augmented reality elements, wherein identifying the subset includes: calculating a score for each of the set of augmented reality elements, and wherein the subset of augmented reality elements comprise a threshold number of top scoring augmented reality elements][Fig. 8]); updating… the user profile data based on the response data (Barnett et al.  2018/0300917, aka: Facebook [0172-0173 - system may include one or more user profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location][Fig. 12]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shuster et al. 2016/0035132 to include the features as taught by Barnett et al.  2018/0300917. One of ordinary skill in the art would have been motivated to do so in order to provide improved management of the virtual reality experience which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 8. A non-transitory computer-readable storage medium storing instructions for adaptively generating a virtual reality experience, the instructions when executed by a processor causing the processor to perform steps including: storing, to an asset database, a plurality of digital assets and scores for each of the plurality of digital assets associated with a particular cohort of users; obtaining user profile data associated with a target user; identifying that the target user is a member of the particular cohort in response to the target user having similar user data to a group of other users associated with the particular cohort; selecting a subset of the plurality of digital assets for inclusion in a virtual reality experience based at least in part on the scores; generating a virtual reality experience that includes the selected subset of the plurality of digital assets; obtaining response data from the target user associated with the virtual reality experience indicative of a change in mood of the target user; and updating the scores for the subset of the plurality of digital assets and the user profile data based on the response data.
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 15. A computer system comprising: a processor; and a non-transitory computer-readable storage medium storing instructions for adaptively generating a virtual reality experience, the instructions when executed by the processor causing the processor to perform steps including: storing, to an asset database, a plurality of digital assets and scores for each of the plurality of digital assets associated with a particular cohort of users; obtaining user profile data associated with a target user; identifying that the target user is a member of the particular cohort in response to the target user having similar user data to a group of other users associated with the particular cohort; selecting a subset of the plurality of digital assets for inclusion in a virtual reality experience based at least in part on the scores; generating a virtual reality experience that includes the selected subset of the plurality of digital assets; obtaining response data from the target user associated with the virtual reality experience indicative of a change in mood of the target user; and updating the scores for the subset of the plurality of digital assets and the user profile data based on the response data.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Regarding Claim 2. The method of claim 1, Shuster et al. 2016/0035132 may not expressly disclose the following, however, Barnett et al.  2018/0300917 teaches wherein selecting the subset of the plurality of digital assets further comprises: identifying user-specified digital assets stored in association with the user profile data; and determining the subset of the plurality of digital assets for inclusion in the virtual reality experience based in part on identifying the user-specified digital assets (Barnett et al.  2018/0300917, aka: Facebook [0194 - one or more of the content objects of the online social network may be associated with a privacy setting. The privacy settings (or 'access settings') for an object may be stored in any suitable manner, such as, for example, in association with the object, in an index on an authorization server, in another suitable manner, or any combination thereof. A privacy setting of an object may specify how the object (or particular information associated with an object) can be accessed (e.g., viewed or shared) using the online social network. Where the privacy settings for an object allow a particular user to access that object, the object may be described as being 'visible' with respect to that user. As an example and not by way of limitation, a user of the online social network may specify privacy settings for a user-profile page identify a set of users that may access the work experience information on the user - profile page, thus excluding other users from accessing the information. In particular embodiments, the privacy settings may specify a ‘blocked list' of users that should not be allowed to access certain information associated with the object. In other words, the blocked list may specify one or more users or entities for which an object is not visible. As an example, a user may specify a set of users that may not access photos albums associated with the user, thus excluding those users from accessing the photo albums (while also possibly allowing certain users not within the set of users to access the photo albums)]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shuster et al. 2016/0035132 to include the features as taught by Barnett et al.  2018/0300917. One of ordinary skill in the art would have been motivated to do so in order to provide improved management of the virtual reality experience which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 9. The non-transitory computer-readable storage medium of claim 8, wherein selecting the subset of the plurality of digital assets further comprises: identifying user-specified digital assets stored in association with the user profile data; and determining the subset of the plurality of digital assets for inclusion in the virtual reality experience based in part on identifying the user-specified digital assets.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 16. The computer system of claim 15, wherein selecting the subset of the plurality of digital assets further comprises: identifying user-specified digital assets stored in association with the user profile data; and determining the subset of the plurality of digital assets for inclusion in the virtual reality experience based in part on identifying the user-specified digital assets.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Regarding Claim 3. Shuster et al. 2016/0035132 further teaches The method of claim 1, wherein selecting the subset of the plurality of digital assets further comprises: selecting the subset based in part on a random selection criterion (Shuster et al. 2016/0035132, aka: Empire [0120 - An output component 314 may be configured to convey the at least one representation of the virtual object (or more than one virtual object) to one or more participants][0160 - The system 500 may determine whether presenting identical characteristics for multiple objects triggers a biometric response that indicates identical characteristics are unexpected or incorrect. Thus, data may be utilized by the system 500 to determine a range within which the characteristics should fall. The system 500 may then randomize within that range, or quasi-randomize, but weight the outcomes so that the actual range follows a bell curve when measured against frequency][Figs. 1, 3-11]).
Regarding Claim 10. The non-transitory computer-readable storage medium of claim 8, wherein selecting the subset of the plurality of digital assets further comprises: selecting the subset based in part on a random selection criterion.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 17. The computer system of claim 15, wherein selecting the subset of the plurality of digital assets further comprises: selecting the subset based in part on a random selection criterion.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 


Regarding Claim 4. The method of claim 1, Shuster et al. 2016/0035132 further teaches wherein obtaining the response data from the user comprises: obtaining biometric data from the target user during the virtual reality experience; and detecting a change in mood based at least in part on the biometric data (Shuster et al. 2016/0035132, aka: Empire [0043 - Biometric feedback may further be utilized to drive, modify, and/or otherwise influence or create a storyline or set of events within a virtual environment, based on the likelihood that the user is in a certain state of mind or has responded positively to stimuli][0075 - Based on feedback data, a combination of appearance data that provides the greatest indication of arousal in the user (e.g., pupils dilate, heart rate increases, and so on) may be determined][0159 - a change in heart rate may be more probative of a stress response than a change in breathing rate, both of which are more probative than tensing of the hand muscles][0167 - At 604, receive at least one of biometric response data or sensory response data][Figs. 1, 6-10]).
Regarding Claim 11. The non-transitory computer-readable storage medium of claim 8, wherein obtaining the response data from the user comprises: obtaining biometric data from the target user during the virtual reality experience; and detecting a change in mood based at least in part on the biometric data.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Regarding Claim 18. The computer system of claim 15, wherein obtaining the response data from the user comprises: obtaining biometric data from the target user during the virtual reality experience; and detecting a change in mood based at least in part on the biometric data.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 


Regarding Claim 6. The method of claim 1, Shuster et al. 2016/0035132 may not expressly disclose the following, however, Barnett et al. 2018/0300917 teaches wherein updating the user profile data based on the response data comprises: re-classifying the target user from the particular cohort to a different cohort based on updated user profile data (Barnett et al.  2018/0300917, aka: Facebook [0172 - A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. interest information may include interests related to one or more categories. Categories may be general or specific. As an example and not by way of limitation, if a user' likes ' an article about a brand of shoes the category may be the brand, or the general category of 'shoes or clothing.' A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. The connection information may also include user defined connections between different users and content (both internal and external)]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shuster et al. 2016/0035132 to include the features as taught by Barnett et al.  2018/0300917. One of ordinary skill in the art would have been motivated to do so in order to provide improved management of the virtual reality experience which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 13. The non-transitory computer-readable storage medium of claim 8, wherein updating the user profile data based on the response data comprises: re-classifying the target user from the particular cohort to a different cohort based on updated user profile data.
Claim 16, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 20. The computer system of claim 15, wherein updating the user profile data based on the response data comprises: re-classifying the target user from the particular cohort to a different cohort based on updated user profile data.
Claim 20, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 7. The method of claim 1, Shuster et al. 2016/0035132 further teaches wherein the plurality of digital assets includes at least one of a graphical asset, an audio asset, and a color palette (Shuster et al. 2016/0035132, aka: Empire [0126 - information and corresponding virtual objects rendered on a display, output audibly through speakers). 
Regarding Claim 14. The non-transitory computer-readable storage medium of claim 8, wherein the plurality of digital assets includes at least one of a graphical asset, an audio asset, and a color palette.
Claim 14, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Shuster et al. 2016/0035132; in view of Barnett et al. 2018/0300917; in further view of Kuhl et al. 2018/0050170.
Regarding Claim 5. The method of claim 1, Shuster et al. 2016/0035132 may not expressly disclose the following, however, Kuhl et al. 2018/0050170 teaches wherein obtaining the response data from the user comprises: obtaining survey data from the target user before and after the virtual reality experience; and detecting a change in mood based at least in part on the survey data (Kuhl et al. 2018/0050170, aka: Waterfalls [0041-0042 – stress level tests][0041] A study was conducted to compare known stress reduction methods to that of an exemplary embodiment of method 100 (FIG. 1) (referred to below as method 100 for ease of reading). Participants in the study were recruited through an advertisement for volunteers. Twenty-seven individuals with age range from 18 to 73 with a mean age of 50.4 participated. Participants were asked to complete a questionnaire upon arrival in a neutral environment with no photos, neutral colors, at a plain table. Sheldon Cohen's Perceived Stress Scale was used to gather baseline chronic stress for the previous 30 days and for comparison. [0042] Participants were then asked to give a number between 0 and 10 as to their current stress level, 0 being absolutely no stress, 10 being an overwhelming amount of stress. Once the current perceived stress number was determined, a therapist randomly picked from one of the four individual treatments; aromatherapy, guided meditation, color therapy, or nature pictures to use with the individual. The therapist followed the protocol for that treatment. A perceived second stress scale value was gathered for comparison following completion of the individual treatment.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Shuster et al. 2016/0035132 to include the features as taught by Kuhl et al. 2018/0050170. One of ordinary skill in the art would have been motivated to do so in order to provide improved management of the virtual reality experience which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 12. The non-transitory computer-readable storage medium of claim 8, wherein obtaining the response data from the user comprises: obtaining survey data from the target user before and after the virtual reality experience; and detecting a change in mood based at least in part on the survey data.
Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Regarding Claim 19. The computer system of claim 15, wherein obtaining the response data from the user comprises: obtaining survey data from the target user before and after the virtual reality experience; and detecting a change in mood based at least in part on the survey data.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5.